Citation Nr: 1716852	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lower back disability, to include spina bifida occulta with grade 1 spondylolisthesis, and to include an extraschedular evaluation.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with spina bifida occulta with grade 1 spondylolisthesis.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with spina bifida occulta with grade 1 spondylolisthesis.

4.  Entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 2004 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for spina bifida occulta with grade 1 spondylolisthesis and awarded a 10 percent disability rating.  Jurisdiction over the claim was transferred to the Columbia, South Carolina RO, and the Veteran's disability rating was increased to 20 percent in a February 2011 rating decision.

The Board remanded the issue of entitlement to a lower back disability, to include spina bifida occulta with grade 1 spondylolisthesis, to the Agency of Original Jurisdiction (AOJ) in April 2011, November 2015, and August 2016 for additional development.  In the April 2011 remand, the Board noted that a claim of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board found that the evidence of record raised the issue of unemployability due to the Veteran's service-connected lower back disability, the Board took jurisdiction of that issue and remanded it to the AOJ for further development.  In June 2014, the Board denied a schedular rating in excess of 20 percent for the Veteran's lower back disability and remanded the issues of entitlement to an extraschedular rating for a lower back disability and entitlement to an extraschedular TDIU to the AOJ for further development.  The Veteran appealed the Board's decision denying an increased initial rating for her lower back disability to the United States Court of Appeals for Veteran's Claims (Court), which, in a May 2015 Order, granted the parties' Joint Motion for Partial Remand (JMPR), vacating the Board's decision and remanding the case for compliance with the terms of the JMPR.  The Board remanded the claim for entitlement to an initial evaluation in excess of 20 percent for a lower back disability for additional development in November 2015 and August 2016.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to conduct an additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's lower back was most recently examined by VA in October 2016, but unfortunately, the examination report does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion and weight-bearing and nonweight-bearing, but not in passive motion.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.

The Board finds that the case must also be remanded so that the Director of Compensation and Pension Service or the Under Secretary for Benefits (Director) can render an opinion regarding whether an extraschedular rating is warranted for the Veteran's service-connected back disability and whether an extraschedular TDIU rating is appropriate.  In the June 2014 remand, the Board ordered that the case should be submitted to the Director for consideration of an extraschedular rating regarding the Veteran's service-connected back disability, and regarding a TDIU; however, the record does not indicate that such action was taken.  Additionally, the Veteran has since been service connected with other disabilities associated with her lower back disability, i.e., for radiculopathy of the left and right lower extremities in a November 2016 rating decision and for insomnia in a December 2016 rating decision.  Therefore, it is necessary for the Director to consider whether an extraschedular rating is warranted in light of the impairment related to the Veteran's spina bifida occulta with grade 1 spondylolisthesis and associated disabilities.  Further, a claim for TDIU is part of an increased rating claim and must also be remanded until a new VA examination is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Board notes that while the Veteran was not previously eligible for entitlement to a schedular TDIU at the time of the June 2014 remand, she has since been granted secondary service connection for additional disabilities which combine to satisfy the eligibility requirements for a schedular TDIU consideration.  A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.  As the Veteran's radiculopathy of the left and right lower extremities and insomnia have been found to be secondary to her spina bifida occulta with grade 1 spondylolisthesis, those disabilities may be considered as a single disability for TDIU purposes.  Moreover, the Veteran's insomnia is rated as 30 percent disabling, her spina bifida occulta with grade 1 spondylolisthesis is rated as 20 percent disabling, her radiculopathy of the left lower extremity is rated as 10 percent disabling, and her radiculopathy of the right lower extremity is rated as 10 percent disabling, which together with a bilateral factor of 1.9 percent for her radiculopathy of the left and right lower extremities combine to a 60 percent rating.  Therefore, the Veteran meets the threshold criteria for a TDIU as of August 31, 2016.  38 C.F.R. § 4.16(a), and the AOJ shall also consider entitlement to a schedular TDIU upon remand.

Accordingly, a remand is required to ensure compliance with the Board's June 2014 and August 2016 remands.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance)

While the appeal is in remand status, the Veteran should be asked to supplement the previous VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received by VA in September 2016.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issues being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.  Finally, the RO should obtain and associate with the claims file any outstanding private treatment records identified and authorized for release by the Veteran, and obtain and associate with the claims file any VA treatment records from the Columbia SC VA Medical Center which are relevant to the issues being decided herein.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and once again ask her to complete and return to VA a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability supplementing the VA Form 21-8940 received by VA in September 2016.  

2.  Associate with the claims file any outstanding post-service treatment records from the Columbia, SC VA Medical Center from February 2017 to present. 

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

4.  After associating all outstanding private and VA medical records with the claims file, schedule the Veteran for a VA examination to determine the current severity of the service-connected thoracolumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

5.  Then, submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability and associated radiculopathy, and for a TDIU prior to August 31, 2016.  

6.  The AOJ should then readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



